DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s confirmation of the election of Group I in the reply filed on 06 November 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,123,972.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the invention of instant claim 1 represent a genus of which the inventions described by claim 18 of U.S. Patent No. 11,123,972 is a species.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  Claim 18 of U.S. Patent No. 11,123,972 represents a species of instant claim 1 because it requires the second softened interlayer to convert to the second solidified layer upon cooling of the heated surface of the article while instant claim 1 is open other pathways for conversion of the second softened interlayer to the second solidified layer.  
	Moreover regarding claims 2-14 and 21-24, it would have been obvious to one of ordinary skill in the art to combine the limitations of dependent claims, such as claim 2, with independent claim 18 to yield a method exhibiting the benefits conveyed by the limitations of the dependent claims.

Prior Art
Hoshi et al. (US 2017/0158924 A1), directed to an adhesive composition, represent the closest prior art.  The adhesive comprises an epoxy resin, an epoxy-modified silicone resin, an acrylic resin, and a curing agent (paragraph 0012).  A composition comprising epoxy resins and curing agents reads on a material that undergoes partial polymerization since, according to paragraph 00025 on page 9 of the instant specification, the term "polymerization" encompasses curing and the like.  Hoshi et al. teach forming their composition into an adhesive sheet with release papers disposed on each side (paragraph 0070).  The adhesive sheet may then be used by removing the release papers, placing the exposed adhesive layer between first and second adherends, and curing with heat or heat and pressure (paragraph 0076).  One adherend reads on the polymeric film of the claims, the other reads on the article of the claims to which the polymeric film assembly is adhered, and the adhesive sheet reads on the interlayer.  One of ordinary skill in the art would expect the adhesive sheet to be solidified since it is provided as a preformed sheet.  One of ordinary skill in the art would further expect the heat or heat and pressure used to cure the assembly to soften the adhesive sheet at least somewhat.  The adhesive may be used to form a laminated product as part of an automobile, aircraft, or ship (paragraph 0079).
	However, Hoshi et al. do not teach a method comprising heating at least a portion of the surface of the article followed by applying the polymeric film assembly such that at least a portion of the solidified interlayer becomes a softened interlayer.  Rather, Hoshi et al. teach first stacking the adherends and adhesive sheets then curing the resulting laminate with heat.  Moreover, there is nothing in Hoshi et al. that would motivate one of ordinary skill in the art to heat one adherend first such that the adhesive of the sheet would be converted to a softened layer when it is brought into contact with the adherend.  Rather, Hoshi et al. uses an intrinsic adhesiveness of the adhesive layer to initially hold the adherends together before thermally curing the adhesive sheet (paragraph 0076).

Response to Arguments
Upon reconsideration, the examiner agrees that instant claim 1 and claim 18 of U.S. Patent No. 11,123,972 are not co-extensive in scope.  Therefore, the statutory double patenting rejection of claim 1 is withdrawn.
	Additionally, a typographical error in the prior Office action has been corrected to indicate that claims 2-14 and 21-25 (as well as claim 1) are rejected under nonstatutory double patenting in view of the claims of U.S. Patent No. 11,123,972.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787